Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Carolyn de Guzman appeals the district court’s order granting Defendant’s motion for summary judgment on her employment discrimination and retaliation claims. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Guzman v. NIH Fed. Credit Union, No. 8:08-cv-03213-PJM, 2010 WL 2802127 (D.Md. July 14, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.